Citation Nr: 0403582	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-02 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A hearing was held before a decision review officer at 
the RO in February 2003 and before the undersigned Veterans 
Law Judge in October 2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claims has been developed and obtained, and all due 
process concerns have been addressed.

2.  Competent medical evidence does not reveal a diagnosis of 
diabetes mellitus.

3.  The veteran's service medical records indicate that the 
veteran's chest and lungs were clinically evaluated as normal 
and do not reflect treatment for, or a diagnosis of, a lung 
condition.

4.  Competent evidence of record reflects a current diagnosis 
of chronic obstructive pulmonary disease, but there is no 
competent evidence that it is etiologically linked to the 
veteran's period of service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  A respiratory disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the veteran claims that he is entitled 
to service connection for diabetes mellitus and for a lung 
condition and asserts that these conditions are the result of 
exposure to Agent Orange during service in the Republic of 
Vietnam during the Vietnam Era.

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
service connection claims in March 2001.  Immediately 
thereafter, the RO notified him via letter in June 2001 that 
to establish entitlement to the benefits he sought, medical 
evidence was needed that showed the diagnosis of a current 
condition that was related to an in-service injury or disease 
and, specifically, medical evidence was needed that showed a 
diagnosis of diabetes mellitus.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The letter also 
informed him that VA would make reasonable efforts to obtain 
such things as medical records, employment records or records 
from Federal agencies as long as he supplied sufficient 
identifying information.  The letter also informed him that 
it was still his responsibility to ensure that VA had 
received evidence to support his claim.  In addition to the 
regulation pertinent to VA's duty to assist with his claim, 
the March 2001 Statement of the Case (SOC) and the March 2003 
Supplemental SOC (SSOC) provided the veteran with the 
principles of service connection, including claims based on 
exposure to herbicide agents during the Vietnam Era.  
Accordingly, the Board considers the VA's notice requirements 
met in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination regarding 
his diabetes mellitus claim in July 2002.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The resulting report has been 
obtained.  A VA examination has not been afforded the veteran 
regarding his lung condition.  There is, however, no question 
as to his diagnosis and since there were no relevant 
complaints in service, an examination and opinion regarding 
etiology are not necessary to decide the claim.  
Additionally, identified private medical records have been 
obtained and associated with his claims folder.  Transcripts 
of his February 2003 and October 2003 hearings are also of 
record.  The veteran has not identified evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Exposure to Herbicide Agents

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2003).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002).  The veteran's DD form 214 shows the 
receipt of service medals and awards that are indicative of 
service in the Republic of Vietnam during the Vietnam Era.  
As there is no affirmative evidence to the contrary, the 
veteran is presumed to have been exposed to herbicide agents 
during his period of service in the Republic of Vietnam 
during the Vietnam Era. 

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, cancer 
of the lung, bronchus, larynx or trachea, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) (2003).  
Service connection may also be presumed for chronic lymphatic 
leukemia.  See 68 Fed. Reg. 59,540 (October 16, 2003).

Service Connection for Diabetes Mellitus

In the instant case, the evidence of record reveals that the 
veteran has asserted via correspondence and hearing testimony 
that he has been informed that he is a borderline diabetic.  
Service connection is granted to compensate for a loss of 
earning capacity due to some incidence or result of military 
service.  The underlying in-service incident must have 
resulted in a disability to warrant service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the 
evidence of record does not contain a diagnosis of diabetes 
mellitus.  Instead, the July 2002 VA examination report 
indicates that the veteran did not have diabetes, based on 
blood tests and the facts that he ate whatever he wanted and 
was not on medication.  Nor does the private medical evidence 
of record reveal a diagnosis of diabetes mellitus.  Instead, 
a February 2003 private medical record merely records the 
history given by the veteran of being a borderline diabetic.  
Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
such, the February 2003 private medical record is not 
competent medical evidence that the veteran has diabetes 
mellitus.

Additionally, the evidence of record does not reflect that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  While the veteran may describe 
symptomotology, he is not competent to diagnose the claimed 
condition.  As such, his assertions that he has diabetes 
mellitus are not competent medical evidence.  Neither does 
the evidence of record indicate that the veteran's friend who 
also testified has the requisite medical training or 
expertise that would make her testimony regarding the 
veteran's claimed condition of diabetes mellitus competent 
medical evidence.  Id.

In brief, the preponderance of the evidence is against a 
finding that the veteran is currently diagnosed with the 
claimed condition of diabetes mellitus.  Accordingly, service 
connection is not warranted.  As the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).

Service Connection for a Lung Condition

The veteran also asserts that he is entitled to service 
connection for his respiratory disorder (chronic obstructive 
pulmonary disease, COPD), due to exposure to Agent Orange 
while in the Republic of Vietnam during the Vietnam Era.  
COPD is not one of the enumerated disease for which service 
connection is warranted on a presumptive basis.  See 
38 C.F.R. § 3.309(e) (2003).  Accordingly, service connection 
is not warranted on a presumptive basis.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A review of the veteran's service medical records indicates 
that he was not treated for or diagnosed with any lung 
condition while on active duty.  The August 1969 examination 
report for separation reflects that the veteran's lungs and 
chest were clinically evaluated as normal.  He indicated in 
his August 1969 medical history report that he did not have 
or ever have shortness of breath, pain or pressure in the 
chest, or a chronic cough.  He affirmed in September 1969 
that to the best of his knowledge, there had been no change 
in his medical condition since his separation examination.

The first evidence that reveals a diagnosis of a lung 
condition, or COPD, is an October 1998 private medical record 
that reflects that the veteran complained of some wheezing 
and difficulty breathing and that a chest X-ray revealed COPD 
changes.  His private medical records have been thoroughly 
reviewed and chronicle his treatment for COPD.  The medical 
evidence of record, which first reveals COPD almost three 
decades after the veteran's discharge from active duty, does 
not indicate that the COPD is medically linked to the 
veteran's period of service.  As such, service connection is 
not warranted for a respiratory disorder.  See 38 C.F.R. 
§ 3.303(d) (2003).

Again, the Board notes that the evidence of record does not 
reflect that either the veteran or his friend who offered 
testimony have the requisite training or expertise that would 
enable either of them to render a competent medical opinion 
as to the etiology of the veteran's respiratory disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
their assertions that the veteran's currently has a lung 
condition which is the result of his military service is not 
competent medical evidence.

In short, service connection for a respiratory disorder may 
not be presumed to have been incurred in service.  See 
38 C.F.R. §§ 3.307, 3.309 (2003).  Nor does the competent 
medical evidence of record attribute COPD, first diagnosed 
after his discharged from active duty, to an in-service 
injury or disease.  As such, service connection is also not 
warranted on a direct causal basis.  See 38 C.F.R. § 3.303 
(2003).  As the preponderance of the evidence is against the 
veteran's service connection claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).




ORDER

Service connection for diabetes mellitus is denied.

Service connection for a respiratory disorder is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



